DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
Claims 25 and 27-44 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The terminal disclaimed filed 2/16/2021 has obviated the double patenting rejection over US 10,045,712. The amendments to the claims now recite the specifics of the table motion such that the interaction between the table/bed with the motorized assembly controlling the motion. 
This differs from the art of record (See Feenan and Gryn) in that the instant claims recite and positively set forth the motion of the patient table for neonatal patients including the patient bed, with scanner end for being received within the bore of an MR scanner and the use of the motorized docking assembly to control and facilitate the motion of the bed toward/away from the scanner when coupled properly to the docking assembly. 
The integration of the docking unit and cantilevered patient bed to selectively be advanced by the motorized docking assembly to facilitate positioning of the neonatal infant in an MR-compatible fashion provides teaching over the prior art which discloses patient tables for neonatal patients and locking assemblies for MR imaging, but not the motorized control of such a unit within an MR environment (and for an infant/neonate) including the specific considerations to utilize such motorized system in an MR-environment. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793